Citation Nr: 1711065	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  16-54 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Little Rock, Arkansas


THE ISSUE

Entitlement to a second clothing allowance for 2015.

(The issues of entitlement to increased disability ratings for pseudofolliculitis barbae (PFB) with scarring, residuals of a fracture of the left talus (ankle) with degenerative changes and residuals of a spiral fracture of the right fourth finger are the subject of a separate Board decision.)  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1997 and also previously served on active duty for almost three years

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 decision by the Department of Veterans Affairs (VA) VA Medical Center (VAMC) in North Little Rock, Arkansas.

While the Veteran's separate increased rating claims referenced above are being remanded for a Board videoconference hearing (primarily as a result of the Veteran's May 2016 statement), the Veteran indicated on the October 2016 VA Form 9 relevant to this appeal that he did not want a Board hearing.

In addition, as referenced, there are multiple appeals currently before the Board that arose at different times.  As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issue of entitlement to a second clothing allowance for 2015 will be addressed in this decision and as referenced above, three increased rating claims are addressed in a separate Board decision.


FINDING OF FACT

The criteria for entitlement to a second clothing allowance for 2015 have not been met.




CONCLUSION OF LAW

A second clothing allowance for 2015 is not warranted.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and duty to assist a veteran in the claims process.

With respect to the duty to notify, the Veteran's May 2015 VA Form 10-8678 (Application for Annual Clothing Allowance) provided notice of the criteria for entitlement to an annual clothing allowance, to include as to eligibility for more than one annual clothing allowance.  The Veteran was also notified of the evidence necessary to substantiate his claim in the AOJ's July 2015 letter, which informed him that his application for a clothing allowance in 2015 was denied.  A more general VCAA (Veterans Claims Assistance Act of 2000) letter was also sent to the Veteran in September 2016 in conjunction with the Statement of the Case, which itself provided additional relevant information.  The Veteran has not alleged prejudice, which he has the burden to show, with respect to the notice provide in this case.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  As such, the Board finds that VA's duty to notify has been satisfied. 

With respect to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence and the Veteran has not identified any available pertinent evidence that remains outstanding.  As such, the Board finds that VA's duty to assist has been satisfied.

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions.
II.  Legal Criteria

38 U.S.C.A. § 1162 (West 2014) states that VA "under regulations which the Secretary shall prescribe, shall pay a clothing allowance...to each veteran who," as relevant here, "uses medication which (A) a physician has prescribed for a skin condition which is due to a service-connected disability, and (B) the Secretary determines causes irreparable damage to the veteran's outergarments."

38 C.F.R. § 3.810(a) (2016) states that "a veteran who has a service-connected disability...is entitled, upon application therefore, to an annual clothing allowance...as specified in this paragraph."  38 C.F.R. § 3.810(a)(1) (2016) states that "[a] veteran is entitled to one annual clothing allowance if," as relevant here, "[t]he Under Secretary for Health or a designee certifies that...A veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outergarments."

38 C.F.R. § 3.810(a)(2) (2016) is titled "More than one clothing allowance; multiple types of garments affected" and states that "[a] veteran is entitled to an annual clothing allowance for each...medication used by the veteran if each...medication...satisfies the requirements of paragraph (a)(1) of this section; and...Affects a distinct type of article of clothing or outergarment."

38 C.F.R. § 3.810(a)(3) (2016) is titled "Two clothing allowances; single type of garment affected" and states that:

A veteran is entitled to two annual clothing allowances if a veteran uses more than one...medication for more than one skin condition...and the...medication(s)... Each satisfy the requirements of paragraph (a)(1) of this section; and...Together tend to...irreparably damage a type of outergarment at an increased rate of damage to the clothing or outergarment due to a second...medication."  


III.  Evidence and Analysis

As referenced, in May 2015 the Veteran submitted a claim for a clothing allowance via VA Form 10-8678.  He listed two medications: hydrophilic cream and triamcinolone cream.  With respect to hydrophilic cream, the Veteran noted the service-connected disability that required use of the medication was "skin disorder," that the medication was issued in May 2015 and that the impacted location was the face and neck.  With respect to triamcinolone cream, the Veteran noted the service-connected disability that required use of the medication was "skin disorder," that the medication was issued in May 2015 and that the impacted location was the back.  

Of record are two documents identified as the Veteran's VA prescription history, which noted that the Veteran filled a prescription for triamcinolone in May 2015 and filled a prescription for "hydrophilic (eqv Eucerin) top cream" in May 2015.  The Veteran is service connected for PFB, effective from April 1997. 

In a July 2015 decision, the AOJ denied the Veteran's claim for a clothing allowance for 2015.  It was noted on page three of the VA Form 10-8678 of record, under a section noted "For VA Use Only," that hydrophilic and triamcinolone were disapproved and that there were no qualifying medications.  

The Veteran timely filed an October 2015 notice of disagreement (NOD) as to this decision.  The Veteran referenced his prescriptions of hydrophilic cream and triamcinolone and stated that they "are prescribed for my service connected disability, which is for a skin disability" and that "the cream does stain my garments."  The Veteran also stated that "I am enclosing two citations and their ruling concerning this issue."  Submitted were copies of two prior Board decisions that granted entitlement to a clothing allowance based on the use of various skin medications, to include hydrophilic and triamcinolone medications.  

In a September 2016 SOC, the AOJ reversed its prior decision with respect to hydrophilic cream and granted a clothing allowance for 2015.  The SOC continued the previous denial with respect to triamcinolone cream and stated that it "has been determined not to cause permanent damage to clothing according to Pharmacy and Prosthetic workgroup."  The Veteran timely filed an October 2016 VA Form 9 and stated that "triamcinolone cream has been ruled in BVA court that it does causes irreparable damage to outer garments.  Therefore I am requesting the Board reconsider the denial of triamcinolone cream."  With the VA Form 9, the Veteran submitted a copy of a prior Board decision that granted entitlement to a clothing allowance based on the use of various skin medications, to include triamcinolone medication.  In this decision, the Board based its finding in part on a statement made by a VA pharmacist that the medication was non-soluble and stained clothing. 

In review, the Veteran received one clothing allowance for 2015 based on hydrophilic cream and the issue that has been appealed (as characterized above) is whether entitlement to a second clothing allowance for 2015 is warranted, specifically on the basis of triamcinolone.

Upon review of the evidence of record, the Board finds that entitlement to a second clothing allowance for 2015 is not warranted.

Initially, as noted above, 38 U.S.C.A. § 1162 (West 2014) states that VA "shall pay a clothing allowance...to each veteran who," as relevant here, "uses medication which (A) a physician has prescribed for a skin condition which is due to a service-connected disability and (B) the Secretary determines causes irreparable damage to the veteran's outergarments."  As to the first requirement, it is not clear from the evidence of record that the medication at issue on appeal, triamcinolone, was prescribed for a service-connected skin disability.  As referenced, on the Veteran's May 2015 VA Form 10-8678, with respect to triamcinolone, he noted an impacted location of his back.  As noted, the Veteran is service-connected for PFB.  PFB is defined as "a condition resembling folliculitis, involving the bearded region, usually seen in men...who have very curly hair and shave their necks."  See Dorland's Illustrated Medical Dictionary 1542 (32nd ed. 2012).  

It does not appear that the Veteran's service-connected PFB impacts his back.  A July 2008 SOC (which the Veteran subsequently did not perfect an appeal to) denied entitlement to service connection for "body bruises claimed as bruises and scarring."  The SOC stated that "[s]ervice connection is denied because the evidence does not establish that your current body rash began in military service, is related to your military service, or that it is secondary to your service-connected" PFB. 

During the course of that claim, the Veteran was afforded a VA examination in April 2008 from Dr. F.R.  The examination report noted that the Veteran "applies...triamcinolone cream to his shaving bumps every day."  Upon physical examination, papules were noted on the neck.  The examiner stated that "[i]t is at least as likely as not that the claimed facial and body scars secondary to the [PFB] is approximately due to or the direct result of his service-connected [PFB]."  The reference to body scars was presumably a reference to scars on the neck, as the examination report did not discuss any other location of the body.  

The Veteran was afforded another VA examination in June 2008, also from Dr. F.R.  The examination report noted that noted the "area affected by [the Veteran's PFB]...includes his cheeks, chin, and anterior neck."  It was also noted that "[t]he [Veteran] has applied topical corticosteroids to his [PFB] such as triamcinolone cream."  Scarring was referenced as "over his entire cheeks and anterior neck."  The examination report additionally stated that "[t]he [Veteran] is also noted to have a rash on his chest and back."  The examiner stated that "[t]he [Veteran] does have a skin condition that affects his body other than his facial area, but it is not related to this service-connected [PFB]."

An April 2015 VA treatment note stated that the Veteran "complains of itchy areas on his back."  Upon physical examination, it was noted "[b]ack with multiple well healed, hyper pigmented spots, and areas of dryness."  An assessment was noted of "[x]erosis: Eucerin cream."  An addendum to this note stated that the "Veteran is requesting Eucerin cream and Triamcinolone ointment be sent out that Dr. [S.] ordered."

In a May 2016 statement, the Veteran referenced his service-connected PFB and stated that "I have the infections that have left nasty ice picks scars on my face that also have infected my back and other parts of my body."  

In review of the evidence outlined above, it is not clear from the evidence of record that the medication at issue on appeal, triamcinolone, was prescribed for a service-connected skin disability.  The April 2015 VA treatment note reflected a complaint from the Veteran relating to his back and a diagnosis of xerosis, with reference to Eucerin cream and triamcinolone ointment being prescribed.  As referenced, on the Veteran's May 2015 VA Form 10-8678, with respect to triamcinolone, he noted an impacted location of his back.  As outlined, the Veteran is service-connected for PFB, which was noted by medical examination to impact his face and neck.  The Board acknowledges the Veteran's May 2016 statement and contention that a skin disability of his back (and possibly other parts of his body) is due to his service-connected PFB, but the final July 2008 SOC denied entitlement to service connection for a body rash (to include as secondary to service-connected PFB).  As such, it appears that the Veteran was prescribed triamcinolone in 2015 to treat a separate skin condition on his back, rather than his service-connected PFB, which did not impact his back but impacted his face and neck.  It is therefore not clear from the evidence of record that the medication at issue on appeal, triamcinolone, was prescribed for a service-connected skin disability, which is a necessary requirement to receive a second clothing allowance.

Even assuming (without deciding) for purposes of this decision that the medication at issue on appeal, triamcinolone, was prescribed for a service-connected skin disability (as noted it appears that prior to 2015 the Veteran did treat his service-connected PFB with triamcinolone), the evidence does not indicate that the other requirements to receive a second clothing allowance have been met.

In this regard, as referenced above, 38 U.S.C.A. § 1162 (West 2014) requires for entitlement to a clothing allowance that a medication prescribed for a service-connected skin condition must "cause[] irreparable damage to the veteran's outergarments."  As relevant, 38 C.F.R. § 3.810(a)(1) (2016) states that a veteran is entitled to a clothing allowance if "[t]he Under Secretary for Health or a designee certifies that...A veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outergarments."  Assuming (without deciding) that the triamcinolone was prescribed to treat the Veteran's service-connected PFB, the next issue is whether the Under Secretary of Health or a designee certified that triamcinolone "causes irreparable damage to the veteran's outergarments."

As to this issue, the evidence of record does not indicate that such requirement has been satisfied.  As referenced above, in a September 2016 SOC, the AOJ continued its previous denial of entitlement to a clothing allowance with respect to triamcinolone cream and stated that triamcinolone "has been determined not to cause permanent damage to clothing according to Pharmacy and Prosthetic workgroup."  This statement appears to have been based on the VHA Handbook 1173.15, as this document is cited extensively in the SOC.  This document "defines and describes the procedures to administer the annual clothing allowance benefit to Veterans."  See VHA Handbook 1173.15, paragraph 1.  The Board notes that it is not bound by this document.  See 38 C.F.R. § 19.5 (2016) (stating that "[t]he Board is not bound by Department manuals, circulars, or similar administrative issues").  VHA Handbook 1173.15 states that "[a] guide and updated listing created by the Prosthetic and Pharmacy workgroup identifies skin medications, ointments, or lotions that may cause irreparable staining, discoloration, bleeding, and damage not removable by laundering or dry cleaning."  See VHA Handbook 1173.15, paragraph, 8.c.  The referenced guide (an internal VA document) lists multiple variations of triamcinolone (to include triamcinolone acetonide 0.1% ointment, which was noted on the referenced document identified as the Veteran's VA prescription history to be the specific prescription that the Veteran filled in May 2015) and notes that none of them are medications that may stain or damage clothing.  It appears that the AOJ was referencing this guide when it stated that triamcinolone "has been determined not to cause permanent damage to clothing according to Pharmacy and Prosthetic workgroup." 

As noted, pursuant to 38 C.F.R. § 3.810(a)(1) (2016), entitlement to a clothing allowance requires that the "[t]he Under Secretary for Health or a designee certifies that" a medication "causes irreparable damage to the veteran's outergarments."  VHA Handbook 1173.15, paragraph 5.c. states that "[t]he Under Secretary for Health designee is the Prosthetic Representative."  The September 2016 SOC, which found that triamcinolone did not cause permanent damage to clothing, was noted to have been prepared by a prosthetics staff representative.  As such, the Under Secretary for Health's designee did not certify that triamcinolone "causes irreparable damage to the veteran's outergarments."  The evidence therefore does not indicate that the requirement of 38 C.F.R. § 3.810(a)(1) (2016) specifying that the Under Secretary of Health or a designee certify that a medication "causes irreparable damage to the veteran's outergarments" has been met.  Moreover, as discussed above, it is not clear from the evidence of record that the medication at issue on appeal, triamcinolone, was prescribed for a service-connected skin disability, which is also a requirement of 38 C.F.R. § 3.810(a)(1) (2016) (which references that "[a] veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability").    

Even assuming (without deciding) for purposes of this decision that the requirements of 38 C.F.R. § 3.810(a)(1) (2016) were met (i.e. that triamcinolone was prescribed for a service-connected skin disability and that it properly was certified to cause irreparable damage to the Veteran's outergarments), the evidence does not indicate that the other requirements to receive a second clothing allowance have been met.  In this regard, as referenced above, there are two different regulatory provisions that address when a second clothing allowance is warranted.  Both reference that a medication must additionally satisfy the requirements of 38 C.F.R. § 3.810(a)(1) (2016).  

The first regulatory provision, 38 C.F.R. § 3.810(a)(2) (2016), is titled "More than one clothing allowance; multiple types of garments affected" and states that "[a] veteran is entitled to an annual clothing allowance for each...medication used by the veteran if each...medication...satisfies the requirements of paragraph (a)(1) of this section; and...Affects a distinct type of article of clothing or outergarment."  As to this provision, there is no indication in the evidence of record that the Veteran's use of triamcinolone "[a]ffects a distinct type of article of clothing or outergarment" when compared with the hydrophilic medication for which he is in receipt of a clothing allowance for 2015.  On the Veteran's VA Form 10-8678, with respect to hydrophilic cream, he noted that the impacted location was the face and neck.  This appears to be consistent with the location of the impact of the Veteran's service-connected PFB, which was discussed above.  Medication applied to the face and neck would presumably affect outergarments of the upper body.  Even assuming triamcinolone was prescribed for the Veteran's service-connected PFB, such would not affect a distinct type of article clothing or outergarment because such would be applied to the same location as the hydrophilic medication (the face and neck, the location impacted by the service-connected PFB).  Stated differently, under this scenario triamcinolone would impact the same type of article of clothing or outergarment, outergarments of the upper body, as the hydrophilic medication.  As such, triamcinolone would not "[a]ffect[] a distinct type of article of clothing or outergarment" and it therefore would not satisfy the requirements for a second clothing allowance as outlined in 38 C.F.R. § 3.810(a)(2) (2016).

As to the second relevant regulatory provision, 38 C.F.R. § 3.810(a)(3) (2016) is titled "Two clothing allowances; single type of garment affected" and states that:

A veteran is entitled to two annual clothing allowances if a veteran uses more than one...medication for more than one skin condition...and the...medication(s)... Each satisfy the requirements of paragraph (a)(1) of this section; and...Together tend to...irreparably damage a type of outergarment at an increased rate of damage to the clothing or outergarment due to a second...medication."  

As to this provision, the Veteran only has one service-connected skin condition, PFB, and the provision requires "more than one skin condition."  Therefore even if triamcinolone together with the hydrophilic medication increased the rate of damage to the Veteran's clothing (which there is no indication of in the record beyond the Veteran checking a box on the May 2015 VA Form 10-8678 stating in part that "certification:...If I have multiple appliances or medications impacting a single outer-garment, the combination of these appliances and/or medications causes me to replace my garment faster than if I used a single appliance or cream"), he would still not be eligible for a second clothing allowance under this provision because he only has one service-connected skin condition.  As such, triamcinolone therefore would not satisfy the requirements for a second clothing allowance as outlined in 38 C.F.R. § 3.810(a)(3) (2016).        

The Board has considered the Veteran's (and his representative's) contentions, some of which were quoted above.  Essentially, he has contended that triamcinolone stains his clothing.  The Veteran is competent to testify as to what he observes and the Board has no reason to doubt his credibility as to this issue.  For the various reasons outlined above, the Board has concluded that entitlement to a second clothing allowance for 2015 based on triamcinolone is not warranted.  For portions of the above discussion, the Board assumed (without deciding) that triamcinolone did cause irreparable damage to the Veteran's outergarments.  Even with that premise, entitlement to a second clothing allowance for 2015 was not warranted because there are additional requirements for a second clothing allowance beyond just whether a medication causes damage to clothing.  

The Board also has considered the Veteran's representative's January 2017 Appellant's Brief.  It stated that "[t]he AOJ failed to consider the [Veteran's] competent lay testimony that the cream medication does cause irreparable damage to outergarments."  As noted, for portions of the above discussion, the Board assumed (without deciding) that triamcinolone did cause irreparable damage to the Veteran's outergarments and even under this premise, entitlement to a second clothing allowance for 2015 was not warranted.  

The January 2017 Appellant's Brief also stated that the AOJ denied the Veteran's claim and provided "the unsupported determination" that triamcinolone cream did not cause permanent damage to clothing and that "there are no such requirements set forth in 38 C.F.R. § 3.810 that define which creams or ointments are accepted, only that they cause irreparable damage to the veteran's outergarments."  It was also stated that "[t]here is no contrary medical evidence in the claims file."  Initially, the AOJ's determination was not "unsupported" in that it appears to have been based on "[a] guide and updated listing created by the Prosthetic and Pharmacy workgroup [that] identifies skin medications, ointments, or lotions that may cause irreparable staining, discoloration, bleeding, and damage not removable by laundering or dry cleaning."  See VHA Handbook 1173.15, paragraph, 8.c.  This document presumably was created by medical professionals and therefore can be considered to be competent and highly probative medical evidence.  Moreover, again, for portions of the above discussion the Board assumed (without deciding) that triamcinolone did cause irreparable damage to the Veteran's outergarments and even under this premise, entitlement to a second clothing allowance for 2015 was not warranted.  

In addition, the Board acknowledges the copies of other Board decisions that the Veteran submitted in support of his claim, which as referenced above, granted entitlement to a clothing allowance based on the use of various skin medications, to include triamcinolone medication.  The Board notes that Board decisions are nonprecedential in nature and that "each case presented to the Board will be decided on the basis of the individual facts of the case."  See 38 C.F.R. § 20.1303 (2016).  This means that just because the Board has in prior decisions granted entitlement to a clothing allowance based on the use of triamcinolone medication, the Board is not required to reach a similar result in this case.  

The Board also notes that "[p]rior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case."  See id.  In this regard, the Board notes that the Board decisions submitted are different and distinguishable from the Veteran's current case because the prior Board decisions related to entitlement to one clothing allowance, while the Veteran's current case relates to entitlement to a second clothing allowance.  To this point, as noted above, there are additional requirements with regard to entitlement to a second clothing allowance beyond the requirements for entitlement to a single clothing allowance.   As such, the Board decisions submitted do not reasonably relate to the Veteran's case and therefore lack probative value.  

The Board also acknowledges that VHA Handbook 1173.15, paragraph 6.a states that "[i]f insufficient medical evidence of record exists to award the claim, then, a clinical review and/or physical evaluation of the prosthetic, orthopedic appliance, and/or skin medication is warranted."  Initially, as noted, the Board is not bound by this VHA Handbook.  See 38 C.F.R. § 19.5 (2016).  Moreover, even applying these nonbinding provisions, there is not insufficient medical evidence of record to award the Veteran's claim and a medical examination is therefore not necessary.  As discussed, two potential medical issues in this case are whether the Veteran was prescribed triamcinolone for his service-connected skin disability and whether triamcinolone caused irreparable damage to the Veteran's outergarments.  As to these issues, for portions of the above discussion, the Board assumed (without deciding) that triamcinolone was prescribed for a service-connected skin disability and that it did cause irreparable damage to the Veteran's outergarments.  As such, no medical examination is necessary as to these issues because the Board has already evaluated the Veteran's claim under assumptions that are most favorable to the Veteran as to these points and a medical examination would not provide any further relevant information.  

Even under those assumptions, entitlement to a second clothing allowance for 2015 was not warranted because there are additional requirements for a second clothing allowance that were not met.  These requirements, outlined in 38 C.F.R. § 3.810(a)(2) and (3) (2016), include requirements that were not met that were not medical issues.  As to 38 C.F.R. § 3.810(a)(2) (2016), as discussed, triamcinolone would not affect a distinct type of clothing because such would be applied to the same location (the face and neck) as the hydrophilic medication for which the Veteran is in receipt of a clothing allowance for 2015.  This is a factual determination (i.e. would application of a second medication to the same location impact a distinct type of clothing or outergarment) and not a medical one and therefore a medical examination would not provide any further relevant information.  As to 38 C.F.R. § 3.810(a)(3) (2016), as discussed, the Veteran only has one service-connected skin condition and this provision requires "more than one skin condition."  This, again, is a factual determination (i.e. does the Veteran have more than one service-connected skin condition) and not a medical one and therefore a medical examination would not provide any further relevant information.  In review, even applying the nonbinding provisions of VHA Handbook 1173.15, an examination is not warranted because there is not "insufficient medical evidence of record" to award the claim in that entitlement to a second clothing allowance for 2015 is not warranted based on factual issues (as opposed to medical issues) and a medical examination would not provide any further relevant information.

In sum, the Board finds that the criteria for entitlement to a second clothing allowance for 2015 have not been met.  As such, the Board concludes that a second clothing allowance for 2015 is not warranted and the Veteran's claim therefore must be denied.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2016).


ORDER

Entitlement to a second clothing allowance for 2015 is denied.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


